                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                    CASE NO. ____________-CIV-___________/____________


RICHELL GONZALEZ, an individual,

       Plaintiff,

       v.

ACE TRANSPORT MIAMI LLC, a Florida Limited Liability
Company, 12351 HOLDINGS LLC, a Florida Limited Liability
Company, and RODOLFO ALVAREZ, individually,

      Defendants.
____________________________________________________/

                                          COMPLAINT

       1.      Plaintiff, RICHELL GONZALEZ (hereinafter referred to as “Plaintiff”), is an

individual residing in Miami-Dade County, Florida.

       2.      Defendants, ACE TRANSPORT MIAMI LLC, a Florida Limited Liability

Company, 12351 HOLDINGS LLC, a Florida Limited Liability Company, and RODOLFO

ALVAREZ, individually (collectively referred to as “Defendants”), have at all times material to

this Complaint owned and operated transportation & logistics services business based at 10901

NW 146th Street, Suite 1, Hialeah, Florida 33018 in Miami-Dade County.

       3.      At all times material to this Complaint, Defendants, ACE TRANSPORT MIAMI

LLC and 12351 HOLDINGS LLC, directly or indirectly, acted in the interest of an employer

toward Plaintiff, including without limitation directly or indirectly controlling the terms of

employment and compensation of Plaintiff. Alternately, Defendants, ACE TRANSPORT MIAMI

LLC and 12351 HOLDINGS LLC, and each of their respective divisions, subsidiaries or affiliates,

and parent entities, however constituted, were joint employers of Plaintiff because each, respective



                                                 1
division, subsidiary or affiliate acted directly or indirectly in the interest of the other in relation to

such Plaintiff. As a second alternative, Defendants, EN ACE TRANSPORT MIAMI LLC and

12351 HOLDINGS LLC, and each of their divisions, subsidiaries or affiliates, and parent entities,

however constituted, were joint employers of Plaintiff because they commonly controlled the

terms of compensation and employment of Plaintiff and because they are not completely

disassociated with respect to the terms of compensation and employment of Plaintiff. As a final

alternative, Defendants, ACE TRANSPORT MIAMI LLC and 12351 HOLDINGS LLC, and each

of their divisions, subsidiaries or affiliates, and parent entities, however constituted, directly or

indirectly acted in the interest of an employer toward Plaintiff at all material times to this

Complaint, including without limitation directly or indirectly controlling the terms of employment

and compensation of Plaintiff.

        4.      Defendant, RODOLFO ALVAREZ, at all times material to this Complaint owned

and managed ACE TRANSPORT MIAMI LLC and 12351 HOLDINGS LLC and Defendant

ALVAREZ regularly exercised the authority to hire and fire employees including Plaintiff,

determined the manner in which Plaintiff and other employees were compensated, determined how

Plaintiff and other employees’ hours worked were tracked or recorded, set the rates of pay of

Plaintiff and other employees, and/or controlled the finances and day-to-day management

operations of ACE TRANSPORT MIAMI LLC and 12351 HOLDINGS LLC. By virtue of such

control and authority, Defendant ALVAREZ is an employer of Plaintiff as defined by the FLSA,

29 U.S.C. §203(d).

        5.      Plaintiff brings this action against Defendants for unpaid overtime wages,

liquidated damages, and the costs and reasonable attorneys’ fees of this action under the provisions

of the Fair Labor Standards Act, 29 U.S.C. §216(b).




                                                    2
       6.      Jurisdiction is conferred on this Court by 29 U.S.C. §216(b) and 28 U.S.C. §1337.

       7.      A substantial part of the events giving rise to this action occurred in Miami-Dade

County, Florida within the jurisdiction of the United States District Court for the Southern District

of Florida, Miami Division.

       8.      At all times material to this Complaint including but not necessarily limited to

during the years of 2017, 2018, 2019, and 2020, ACE TRANSPORT MIAMI LLC and 12351

HOLDINGS LLC had two (2) or more employees who have regularly sold, handled, or otherwise

worked on goods and/or materials that had been moved in or produced for commerce. In this

regard, Plaintiff alleges based upon information and belief and subject to discovery, that at all

times material to this Complaint including during the years 2017, 2018, 2019, and 2020, ACE

TRANSPORT MIAMI LLC and 12351 HOLDINGS LLC employed two (2) or more employees

who, inter alia, regularly: (a) worked with Defendants’ customers and vendors, as well as

insurance carriers who provided insurance for drivers, including drivers from (but not limited to),

for example, Texas and Tennessee, as well as other locations outside the State of Florida; (b)

handled and worked with office equipment such as computers and telephones, as well as supplies

such as paper, pens, U.S. Postal Service & FedEx shipping materials, all of which were goods

and/or materials moved in or produced for commerce; and (c) processed credit card, debit card,

and/or electronic bank or other electronic financial and/or transfer payments through banks and/or

merchant services companies.

       9.      Based upon information and belief, the annual gross sales volume of ACE

TRANSPORT MIAMI LLC and 12351 HOLDINGS LLC was in excess of $500,000.00 per

annum at all times material to this Complaint, including but not necessarily limited to during the

years of 2017, 2018, 2019, and 2020.




                                                 3
       10.    At all times material to this Complaint, including but not necessarily limited to

during the years of 2017, 2018, 2019, and 2020, ACE TRANSPORT MIAMI LLC and 12351

HOLDINGS LLC constituted an enterprise engaged in interstate commerce or in the production

of goods for commerce as defined by the FLSA, 29 U.S.C. §203(s).

       11.    In approximately November 2019, Defendants hired Plaintiff to work as an

Administrative Assistant based upon gross weekly wages of $500.00/week for Forty (40) hours of

work per week and reporting directly to Defendant ALVAREZ.

       12.    Throughout the three (3) year statute of limitations period between November 2019

and February 2020, Plaintiff’s primary duties as an Administrative Assistant for Defendants

consisted of the following non-exempt tasks: (a) receiving and inputting payments Defendants

received and tracking rented-parking spaces for truck and trailer rentals; (b) processing

background and hiring paperwork for drivers hired and contracted by Defendants; (c) data entry,

updating Defendants’ “master” list, and working with Excel spreadsheets and weekly SunPass

reports; and (d) carrying out all office support work directed by and needed to assist Defendant

ALVAREZ.

       13.    The primary job duties Plaintiff performed for Defendants during the statute of

limitations period between November 2019 and February 2020 as an Administrative Assistant did

not involve the exercise of independent judgment nor were Plaintiff’s primary duties complex

administrative tasks that involved exercising discretion for Defendants’ general business

operations.

       14.    Likewise, the primary duties Plaintiff performed for Defendants between

November 2019 and February 2020 required little skill and no capital investment, as these duties

did not substantially include managerial responsibilities or the exercise of independent judgment




                                               4
with respect to matters of significance in the operation of Defendants’ administration or production

operations.

       15.     Instead, throughout the course of Plaintiff’s employment as an Administrative

Assistant for Defendants between November 2019 and February 2020, Plaintiff devoted the

majority of her working time for Defendants each week to performing non-exempt ministerial,

clerical and customer service tasks for Defendants’ transportation & logistics services business.

       16.     Finally, the primary duties of Plaintiff for Defendants during the three (3) year

statute of limitations period between November 2019 and February 2020 as an Administrative

Assistant was not management of Defendants’ office or any department(s) within the office or

Defendants’ business overall, and Plaintiff had no authority for and did not regularly interview,

hire, discipline, or fire employees of Defendants.

       17.     During the three (3) year statute of limitations period between November 2019 and

February 2020, Plaintiff regularly worked for Defendants as an Administrative Assistant an

average of Five (5) days per week with start times of between approximately 7:00-8:00 a.m. and

stop times of between approximately 6:00-6:30 p.m. (with a few instances as late as 7:00 p.m.),

regularly averaging approximately Fifty (50) hours per week.

       18.     However, Defendants failed to pay Plaintiff time and one-half wages for all of the

hours she worked in excess of Forty (40) hours per week for Defendants in numerous work weeks

during the three (3) year statute of limitations period between November 2019 and February 2020

present as required by the Fair Labor Standards Act, with Defendants, instead misclassifying

Plaintiff as exempt from the FLSA’s overtime compensation requirements despite Plaintiff’s

primary duties being non-exempt in nature and Defendants paying Plaintiff salaried wages for

Forty (40) hours of work per week between November 2019 and February 2020 without time and




                                                 5
one-half compensation for the overtime hours Plaintiff regularly worked for Defendants.

       19.    Subject to discovery, based upon Defendants initially paying Plaintiff average gross

weekly wages of approximately $500.00/week for Forty (40) hours of work per week—and

subsequently paying Plaintiff average gross weekly wages of approximately $625.00/week for

Forty (40) hours of work per week—and Plaintiff being owed an average of approximately Ten

(10) uncompensated overtime hours per week from Defendants during a total of approximately

Eleven (11) work weeks between November 2019 and February 2020, if Plaintiff’s unpaid

overtime wages are found to be due and owing at the time and one-half rates of $18.75/hour

[$500/40 hours = $12.50/hour x 1.5 = $18.75/hour] and $23.44/hour [$625/40 hours = $15.63/hour

x 1.5 = $23.44/hour], Plaintiff’s unpaid overtime wages total approximately $2,343.75

[($18.75/hour x 10 OT hours/week x 5 weeks = $937.50) + ($23.44/hour x 10 OT hours/week x 6

weeks = $1,406.25) = $2,343.75].

       20.    Based upon information and belief, Defendants failed to maintain accurate records

of Plaintiff’s actual start times, stop times, number of hours worked each day, and total hours

actually worked each week during the three (3) year statute of limitations period between

November 2019 and February 2020 as required by the FLSA, 29 C.F.R. §516.2(a)(7).

       21.    Nonetheless, Defendants had knowledge of the hours worked in excess of Forty

(40) hours per week by Plaintiff as an Administrative Assistant during each week between

November 2019 and February 2020 but Defendants willfully failed to compensate Plaintiff for all

of her actual overtime hours worked for Defendants, instead accepting the benefits of the work

performed by Plaintiff without the overtime compensation required by the FLSA, 29 U.S.C. §207.

       22.    The complete records reflecting the compensation paid by Defendants to Plaintiff

each week while in the Administrative Assistant position between November 2019 and February




                                               6
2020 are in the possession, custody, and/or control of Defendants.

                               COUNT I
         OVERTIME VIOLATIONS OF THE FAIR LABOR STANDARDS ACT

       23.     Plaintiff, RICHELL GONZALEZ, readopts and realleges the allegations contained

in Paragraphs 1 through 22 above.

       24.     Plaintiff is entitled to be paid time and one-half of her applicable regular rate(s) of

pay for each hour she worked as an Administrative Assistant for Defendants in excess of Forty

(40) hours per work week during the three (3) year statute of limitations period between November

2019 and February 2020.

       25.     Defendants knowingly and willfully failed to pay Plaintiff at time and one-half of

her applicable regular rate(s) of pay for all hours Plaintiff worked for Defendants in excess of Forty

(40) per week during the three (3) year statute of limitations period between November 2019 and

February 2020.

       26.     At all times material to this Complaint, Defendants had constructive and actual

notice that Defendants’ compensation practices did not provide Plaintiff with time and one-half

wages for all of the actual overtime hours Plaintiff worked while in the position of Administrative

Assistant for Defendants during the statute of limitations period between November 2019 and

February 2020 based upon, inter alia, Defendant: (a) failing to maintain accurate time records of

the actual start times, actual stop times, and actual total hours worked each week by Plaintiff; and

(b) knowingly failing to pay time and one-half wages for all of the actual hours worked in excess

of Forty (40) hours per week by Plaintiff, and instead failing to pay time and one-half wages for

the overtime hours that Defendants knew had been worked for the benefit of Defendants.

       27.     By reason of the said intentional, willful and unlawful acts of Defendants, Plaintiff

suffered damages plus incurring costs and reasonable attorneys’ fees.



                                                  7
       28.     Based upon information and belief, at all times material to this Complaint,

Defendants did not have a good faith basis for their failure to pay time and one-half wages for all

of the actual overtime hours worked by Plaintiff as an Administrative Assistant, as a result of

which Plaintiff is entitled to the recovery of liquidated damages from Defendants pursuant to 29

U.S.C. §216(b).

       29.     Plaintiff has retained the undersigned counsel to represent her in this action, and

pursuant to 29 U.S.C. §216(b), Plaintiff is entitled to recover from Defendants all reasonable

attorneys’ fees and costs incurred as a result of Defendants’ violations of the FLSA.

       30.     Plaintiff demands a jury trial.

       WHEREFORE,         Plaintiff,    RICHELL         GONZALEZ,     demands   judgment   against

Defendants, jointly and severally, ACE TRANSPORT MIAMI LLC, 12351 HOLDINGS LLC,

and RODOLFO ALVAREZ, for the payment of all unpaid overtime compensation, liquidated

damages, reasonable attorneys’ fees and costs of suit, and for all proper relief including

prejudgment interest.

                                       JURY TRIAL DEMAND

       Plaintiff demands trial by jury on all issues so triable.


Dated: April 14, 2020                            Respectfully submitted,

                                        By:      KEITH M. STERN
                                                 Keith M. Stern, Esquire
                                                 Florida Bar No. 321000
                                                 E-mail: employlaw@keithstern.com
                                                 LAW OFFICE OF KEITH M. STERN, P.A.
                                                 80 S.W. 8th Street, Suite 2000
                                                 Miami, Florida 33130
                                                 Telephone: (305) 901-1379
                                                 Attorneys for Plaintiff




                                                    8
